I dissent.
The attack upon this judgment was made promptly after discovery. A direct attack upon a judgment, either upon the ground of lack of service or fraud by the successful party, not discovered until more than a year after the entry of the judgment, may be made at any time, if made promptly after discovery of the fraud. State ex rel. Prentice v. SuperiorCourt, 86 Wash. 90, 149 P. 321; Chehalis Coal Co. v.Laisure, 97 Wash. 422, 166 P. 1158; Bates v. Glaser,130 Wash. 328, 227 P. 15.
The vacation of default judgments rests within the sound discretion of the trial court and which, unless manifestly abused, will not be disturbed. State ex rel. Kiggins v. Hadley,104 Wash. 648, 177 P. 655; Hurley *Page 67 v. Wilson, 129 Wash. 567, 225 P. 441; State ex rel. LeRoy v.Superior Court, 149 Wash. 443, 271 P. 87; Rule v. Somervill,150 Wash. 605, 274 P. 177.
In the last cited case (not cited by either counsel), we said:
"Applications for the vacation of default judgments have been invariably treated by this court as questions addressed to the sound discretion of the trial court, to be reviewed on appeal only for manifest abuse. [Cases are here cited where the trial court on the showing made had refused to vacate the judgment, and were affirmed by this court on appeal.] In the following cases, the trial court vacated the default judgment, and this court likewise affirmed the ruling on appeal: Bozzio v. Vaglio,10 Wash. 270, 38 P. 1042; Kain v. Sylvester, 62 Wash. 151,113 P. 573; Spoar v. Spokane Turn-Verein, 64 Wash. 208,116 P. 627; Frieze v. Powell, 79 Wash. 483, 140 P. 690; Jacobsen v.Defiance Lum. Co., 142 Wash. 642, 253 P. 1088."
Two cases were then cited where this court had reversed the trial court upon such applications, which were discussed, but it was stated,
"The court did not depart from its theretofore announced rule, that the question involved in all such cases was whether the trial court, in its ruling, had abused its discretion."
In the Hurley case, above cited, the lower court denied a petition to vacate a judgment, and we said:
"A petition to vacate a judgment is addressed to the discretion of the trial court, and substantial grounds therefor, including a showing of a meritorious defense, must be made clearly to appear. That rule does not apply in this court. Before we can interfere it must appear that the trial court has refused to exercise a sound judicial discretion in the matter, or, in other words, has abused its discretion."
In the Jacobsen case, supra, we said:
"The reason for the failure to appear is of far less importance than the fact that the default, if allowed *Page 68 
to stand will work an injustice." Jacobsen v. Defiance LumberCo., 142 Wash. 642.
In Golson v. Carscallen, 155 Wash. 176, 283 P. 681, we reversed the lower court for refusing to set aside a default judgment on petition, quoting approvingly from 34 C.J. 371.
The default judgment here is "unjust, oppressive and inequitable."
As was said in the Bates case, supra, in effect, by taking judgment against respondent when appellant had notice and was well informed that respondent was not indebted and had nothing belonging to the principal defendant, appellant was guilty of fraud in law. That was also the effect of the holding in theLeRoy case, supra. See, also, Baer v. Lebeck, 126 Wash. 576,219 P. 22.
It is clear from the foregoing facts and cases that the trial judge exercised a just discretion in setting aside the default and judgment thereon.
The judgment should be affirmed.
PARKER, J., concurs with HOLCOMB, J. *Page 69